         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 1 of 24



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

MICHAEL RUBIN,                                  )
1625 East 10th Street                           )
Brooklyn, NY 11223                              )
                                                )   Case No. _________
                        Plaintiff,              )
                                                )   JURY TRIAL DEMANDED
v.                                              )
                                                )
HAMILTON BANCORP, INC.,                         )
c/o CSC-Lawyers Incorporating Service Company   )
7 St. Paul Street, Suite 820                    )
Baltimore, MD 21202                             )
                                                )
ROBERT A. DEALMEIDA,                            )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                                )
BOBBI R. MACDONALD,                             )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                                )
JAMES R. FARNUM, JR.                            )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                                )
WILLIAM E. BALLARD,                             )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                                )
CAROL L. COUGHLIN,                              )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                                )
JOSEPH J. BOUFFARD,                             )
c/o Hamilton Bancorp, Inc.                      )
501 Fairmount Avenue, Suite 200                 )
Towson, MD 21286                                )
                                          1
            Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 2 of 24



                                                     )
WILLIAM W. FURR,                                     )
c/o Hamilton Bancorp, Inc.                           )
501 Fairmount Avenue, Suite 200                      )
Towson, MD 21286.                                    )
                                                     )
and                                                  )
                                                     )
JENNY G. MORGAN,                                     )
c/o Hamilton Bancorp, Inc.                           )
501 Fairmount Avenue, Suite 200                      )
Towson, MD 21286                                     )
                                                     )
                                                     )
                       Defendants.                   )


       COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS

       Plaintiff Michael Rubin (“Plaintiff”), by his undersigned attorneys, for this complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this action against Hamilton Bancorp, Inc. (“Hamilton” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,

pursuant to which Hamilton will be acquired by Orrstown Financial Services, Inc. (“Orrstown”)

(the “Proposed Transaction”).

       2.       On October 23, 2018, Hamilton and Orrstown issued a joint press release

announcing they had entered into an Agreement and Plan of Merger dated October 23, 2018
                                               2
            Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 3 of 24



(“Merger Agreement”). Pursuant to the terms of the Merger Agreement, each share of Hamilton

common stock will be converted into the right to receive (i) 0.54 shares of Orrstown common

stock, and (ii) $4.10 in cash (the “Merger Consideration”). Based on the closing price of

Orrstown common stock of $18.96 per share on February 4, 2019, the implied value of the

Merger Consideration is $14.34 per share. The Proposed Transaction is valued at approximately

$58.5 million.

       3.        On   January   9,   2019,   Hamilton   and    Orrstown    filed   a   joint   proxy

statement/prospectus on Form S-4 (as amended on February 6, 2019, the “Registration

Statement”) with the SEC in connection with the Proposed Transaction.              The Registration

Statement, which recommends that Hamilton stockholders vote in favor of the Proposed

Transaction, omits or misrepresents material information concerning, among other things: (i)

Hamilton and Orrstown management’s financial projections, including financial projections that

were relied upon by the Company’s financial advisor, Keefe, Bruyette & Woods, Inc. (“KBW”),

in its financial analyses, all of which are wholly omitted from the Registration Statement; (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by KBW; (iii) the background process leading to the Proposed Transaction; and (iv)

Company insiders’ potential conflicts of interest.      The failure to adequately disclose such

material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as

Hamilton stockholders need such information in order to cast a fully-informed vote in connection

with the Proposed Transaction.

       4.        In short, unless remedied, Hamilton’s public stockholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the


                                                 3
              Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 4 of 24



stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                                   JURISDICTION AND VENUE

         5.       This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

         6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.       Venue is proper under 28 U.S.C. § 1391 as well as under Section 27 of the

Exchange Act, 15 U.S.C. § 78aa, because the conduct at issue had an effect in this District; and

the Company is incorporated in this District.

                                              PARTIES

         8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Hamilton.

         9.       Hamilton, a Maryland chartered corporation, serves as the stock holding company

for Hamilton Bank (the “Bank”), a state chartered commercial bank. The Company’s common

stock is traded on the NASDAQ Capital Market under the ticker symbol “HBK.”

         10.      Defendant Robert A. DeAlmeida (“DeAlmeida”) is President and Chief Executive

Officer (“CEO”) of the Company and the Bank and has served as a director of the Company and

the Bank since 2005.        Defendant DeAlmeida previously served as Chief Financial Officer


                                                   4
          Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 5 of 24



(“CFO”) of the Bank.

        11.   Defendant Bobbi R. Macdonald (“Macdonald”) has been a director of the

Company and the Bank since 2008.

        12.   Defendant James R. Farnum, Jr. (“Farnum”) has been a director of the Company

and the Bank since 2013.

        13.   Defendant William E. Ballard (“Ballard”) has been a director of the Company and

the Bank since 2010.

        14.   Defendant Carol L. Coughlin (“Coughlin”) has been a director of the Company

and the Bank since 2010 and Chairwoman of the board of directors of the Bank since January

2015.

        15.   Defendant Joseph J. Bouffard (“Bouffard”) has been a director of the Company

and the Bank since January 2015.

        16.   Defendant William W. Furr (“Furr”) has been a director of the Company and the

Bank since 1977.

        17.   Defendant Jenny G. Morgan (“Morgan”) has been a director of the Company and

the Bank since January 2016.

        18.   Defendants referenced in paragraphs 10 to 17 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        19.   Orrstown, a Pennsylvania corporation, is the holding company for its wholly-

owned subsidiaries Orrstown Bank and Wheatland Advisors, Inc.              Orrstown’s principal

executive offices are located at 77 East King Street, Shippensburg, Pennsylvania 17257.




                                               5
          Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 6 of 24



Orrstown’s common stock is traded on the NASDAQ Capital Market under the ticker symbol

“ORRF.”

                              SUBSTANTIVE ALLEGATIONS

Company Background

       20.     Hamilton is a Maryland chartered corporation that serves as the stock holding

company for the Bank. On October 10, 2012, the Bank converted from a mutual savings bank to

a stock savings bank and became a wholly owned subsidiary of the Company. On December 21,

2017, the Bank converted its charter from a federal savings bank to a Maryland state-chartered

commercial bank. In connection with the conversion, the Company sold 3,703,000 shares of

common stock at a price of $10.00 per share, through which the Company received net proceeds

of approximately $35,580,000. In conjunction with the Bank’s charter conversion, Hamilton

converted from a savings and loan holding company to a bank holding company. Hamilton’s

principal business activity is the ownership of the Bank’s capital stock and the management of

the offering proceeds it retained in connection with the Bank’s conversion.

       21.     The Bank is a community-oriented financial institution with a lending market area

in greater Maryland, southern Pennsylvania, Washington D.C., and northern Virginia. The Bank

offers a variety of deposit and loan products including real estate loans, including one-to-four

family mortgage loans, commercial real estate loans, home equity loans and lines of credit. The

Bank also offers commercial term, leases and line of credit loans along with consumer loans

consisting primarily of automobile loans, recreational vehicles and loans secured by deposits.

       22.     In an effort to expand the Bank’s product offering in its market area, on May 13,

2016, the Company completed the acquisition of Fraternity Community Bancorp, Inc. for

approximately $25.7 million. Similarly on September 11, 2015, the Company completed its


                                                6
          Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 7 of 24



acquisition of Fairmount Bancorp, Inc. for approximately $15.4 million. As a result of these

acquisitions, Hamilton added three branches to its branch structure in the Baltimore, Maryland

area.

        23.    On October 31, 2018, Hamilton announced its financial results for the second

quarter of fiscal 2019. For the quarter, net income increased to $665 thousand, or $0.21 per

common share, compared to net income of $411 thousand, or $0.13 per common share, in the

second quarter of fiscal 2018. Return on average assets and equity increased to 0.52% and

4.74%, respectively, compared to 0.32% and 2.68%, respectively, in the second quarter of fiscal

2018.

The Sale Process

        24.    At a January 16, 2018 Board meeting, the Board established a Strategic

Committee (the “Strategic Committee”) to assist the Board in exploring a possible merger

transaction.

        25.    At a February 2, 2018 Strategic Committee meeting, KBW reviewed with the

Strategic Committee several possible merger partners, which included financial institutions that

had previously expressed an interest in, and others that might have an interest in, a merger

transaction with Hamilton.      The Strategic Committee also discussed and approved the

engagement of KBW to act as financial advisor to Hamilton in connection with a possible

merger transaction and solicitation process.

        26.    Beginning in May 2018, KBW contacted 11 potential merger partners approved

by the Board. A virtual data room was opened at such time to those parties who entered into

a non-disclosure agreement (“NDA”) and expressed an interest in receiving additional

information regarding a transaction with Hamilton. Interested potential partners were asked to


                                               7
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 8 of 24



provide preliminary non-binding indications of interest by July 16, 2018.         The Registration

Statement fails to disclose the specific terms of the NDAs and whether the NDAs contained

“don’t ask, don’t waive” (“DADW”) provisions that would prevent the counter-parties executing

the NDAs from making a topping bid for the Company if Hamilton entered into a merger with

another party.

       27.       In addition to the 11 parties solicited by KBW, an additional party contacted

KBW directly through a financial advisor on July 3, 2018 expressing an interest in participating

in the process. The Board approved KBW providing this party with a NDA and access to the

virtual data room. The Registration Statement fails to disclose the terms of this party’s NDA and

whether it contained a DADW provision.

       28.       On July 21, 2018, the Board met and KBW updated the Board on the results of

the solicitation of interest in a merger transaction. Of the 12 institutions which had been

contacted by, or which had contacted, KBW, eight were granted access to the virtual data room

containing a confidential information memorandum concerning Hamilton (the “Confidential

Memorandum”) and two of these financial institutions, Orrstown and a company identified in the

Registration Statement as “Company A,” had submitted written non-binding indications of

interest. One additional financial institution had expressed a verbal interest, but did not submit a

written non-binding indication of interest and was not invited to conduct additional due

diligence.

       29.       Orrstown’s indication of interest included merger consideration of between

$16.50 and $17.50 per share of Hamilton common stock, payable in a mix of stock and cash.

Company A’s indication of interest included merger consideration of $16.12 per share of




                                                 8
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 9 of 24



Hamilton common stock, payable 85% in stock and 15% in cash. Orrstown and Company A

were invited to submit final indications of interest by August 16, 2018.

       30.     The Board met on August 20, 2018 to consider the revised indications of interest

submitted by Orrstown and Company A. Orrstown’s revised indication of interest included

merger consideration of $17.50 per share of Hamilton common stock, payable in up to 80% in

stock and 20% in cash and subject to a fixed exchange ratio which would be set upon a mutually

agreed upon methodology prior to the execution of a definitive agreement. Company A’s

revised indication of interest included merger consideration of $17.02 per share of Hamilton

common stock, payable 85% in stock and 15% in cash and subject to a fixed exchange ratio that

would be based upon a 10-day average price for Company A’s common stock prior to the

signing of a definitive agreement. That same day, Company A’s financial advisor expressed to

KBW an ability for Company A to further increase its indication of interest to $17.10 per share.

The Board decided to move forward with a merger transaction with Orrstown and accepted and

executed the Orrstown indication of interest on August 27, 2018, which included an exclusivity

period expiring on October 11, 2018.

       31.     Thereafter, on September 19, 2018, Orrstown’s financial advisor called KBW to

propose fixing the exchange ratio at that point as a result of declines in the market price for

Orrstown common stock after submission of the indication of interest on August 16, 2018.

Orrstown proposed that the merger consideration be set at $3.50 in cash and 0.5500 shares of

Orrstown common stock for each share of Hamilton common stock. Based on the closing price

of Orrstown common stock of $23.65 per share on September 19, 2018, the implied merger

consideration to Hamilton’s stockholders as of that day would have been $16.74 per share.




                                                9
          Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 10 of 24



         32.   On September 20, 2018, the Board met and instructed KBW to make a counter

proposal on September 21, 2018 for increased merger consideration, either by increasing the

stock portion of the consideration or by increasing the cash portion, based upon the preference of

Orrstown. Based on the closing price of Orrstown common stock of $24.05 per share on

September 20, 2018, the approximate value of the merger consideration requested by the Board

through an increase in either cash or stock consideration was $17.21 per share of Hamilton

common stock.

         33.   On September 28, 2018, Orrstown proposed revised merger consideration of

$4.10 in cash and 0.5400 shares of Orrstown common stock, per share of Hamilton common

stock.    Based on the closing price of Orrstown common stock of $23.80 per share on

September 29, 2018 (when the Board considered the offer), the implied merger consideration to

Hamilton’s stockholders as of that day would have been $16.95 per share of Hamilton stock.

         34.   On September 29, 2018, the Board determined to accept the revised offer of $4.10

in cash and 0.5400 shares of Orrstown common stock per share of Hamilton common stock.

         35.   After further negotiations regarding the terms of the Merger Agreement, on

October 23, 2018, the Board met, KBW delivered its fairness opinion and the Board voted to

adopt and approve the Merger Agreement.

         36.   That same day, Hamilton and Orrstown executed the Merger Agreement and,

together with Orrstown, issued a joint press release announcing the Proposed Transaction.

The Proposed Transaction

         37.   On October 23, 2018,      Hamilton and Orrstown issued a joint press release

announcing the Proposed Transaction, which stated in relevant part:

         SHIPPENSBURG, PA—October 23, 2018 (GLOBE NEWSWIRE) — Orrstown
         Financial Services, Inc. (NASDAQ: ORRF) (“Orrstown”) and Hamilton Bancorp,
                                               10
 Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 11 of 24



Inc. (NASDAQ: HBK) (“Hamilton”) today announced the signing of a definitive
agreement under which Hamilton will merge with and into Orrstown. Hamilton
shareholders will receive a combination of stock and cash currently valued at
$58.5 million.

Under the terms of the agreement, Hamilton shareholders will receive 0.54 shares
of Orrstown common stock and $4.10 per share in cash for each share of
Hamilton common stock owned by them. The cash consideration is subject to
reduction based on potential losses, write-downs, or reserves related to certain
identified loans. The transaction is intended to qualify as a tax-free reorganization
for federal income tax purposes.

The combination is expected to create significant value for both Orrstown and
Hamilton shareholders. Including the impact of merger-related benefits and
charges, the transaction is projected to result in earnings per share accretion of
approximately 8% in 2020, with an internal rate of return of approximately 18.6%
and a tangible book value earn back period of approximately 1.3 years.

Upon completion of the transaction, the combined company is expected to have
approximately $2.5 billion in assets, $1.7 billion in loans and $2.1 billion in
deposits. With its combined lending teams, business development officers, and
branch network in south central Pennsylvania and Maryland, the combined
organization will be better positioned to serve the businesses and consumers in its
marketplaces.

The transaction is expected to close in the second quarter of 2019. Following the
closing, one of Hamilton’s current directors, to be mutually agreed upon, will be
added to the boards of directors of Orrstown and Orrstown Bank. In addition,
Ellen R. Fish, Executive Vice President of Hamilton, will join Orrstown as
Executive Vice President and Senior Lender for the Greater Baltimore region.

“We are thrilled to welcome Hamilton Bank to the Orrstown family,” said
Thomas R. Quinn, Jr., President and CEO of Orrstown. “By joining Hamilton and
Orrstown together, our institutions, shareholders, and customers will benefit
greatly from our expanded footprint, enhanced products and services, and robust
technology offerings. As Orrstown marks its 100th anniversary in 2019, we will
continue to remain true to our community banking roots in all of the markets we
serve. This merger affords us an immediate presence in one of the most populous
regions in the country, and in a market that is strategically situated for Orrstown’s
future growth. I would like to personally thank Bob DeAlmeida and his team for
their leadership throughout this process and for their continued support during the
upcoming transition.”

Bob DeAlmeida, President and CEO of Hamilton, added, “I am proud of the
Hamilton team and the many years of service to our customers. We built and grew
a great bank. Today, I am excited to announce the partnership with Orrstown that
                                         11
        Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 12 of 24



       will allow us to better serve our customers through expanded products and
       services. This merger will result in a stronger competitive bank in the Baltimore
       area which is focused on providing a great customer experience. Our goal,
       through the combination of Hamilton and Orrstown, is to build an incredibly
       strong community bank which has the size and resources to meet the needs of our
       customers today and well into the future.”

Insiders’ Interests in the Proposed Transaction

       38.     Hamilton and Orrstown insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s executive

officers are conflicted because they will have secured unique benefits for themselves from the

Proposed Transaction not available to Plaintiff and Hamilton’s public stockholders.

       39.     Notably, certain Company insiders have secured positions for themselves with the

combined company. One current member of the Board will be appointed to the board of

directors of Orrstown and Orrstown Bank. Additionally, Ellen R. Fish (“Fish”), Executive Vice

President of Hamilton, will join Orrstown as Executive Vice President and Senior Lender for the

Baltimore region of Orrstown Bank. Registration Statement at 54. Moreover, Orrstown will

establish a Baltimore Regional Advisory Board and add the current Hamilton directors that are

not chosen to join the Orrstown board of directors. Id. at 39. Furthermore, it appears that other

Hamilton insiders may have secured employment for themselves upon consummation of the

Proposed Transaction. According to the Registration Statement, “[p]rior to and from time to

time since the execution of the merger agreement, Orrstown Financial Services has engaged, and

it expects to continue to engage, in discussions with certain executive officers of Hamilton

Bancorp about potential roles with the combined company after the consummation of the

merger.” Id. at 57.

       40.     Further, Company insiders stand to reap substantial financial benefits for securing

the deal with Orrstown. According to the Merger Agreement, all vested and unvested Company
                                               12
        Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 13 of 24



stock options will be converted into the right to receive cash payments and all outstanding

unvested shares of restricted stock will be converted into the right to receive the Merger

Consideration.     The following table sets forth the number of equity awards held by the

Company’s directors and executive officers:




       41.       Moreover, Hamilton’s named executive officers stand to receive substantial cash

severance payments as set forth in the following table:




The Registration Statement Contains Material Misstatements and Omissions

       42.       The defendants filed a materially incomplete and misleading Registration

Statement with the SEC and disseminated it to Hamilton’s stockholders. The Registration

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to vote their shares in favor of the Proposed

Transaction.

       43.       Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

                                                13
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 14 of 24



information concerning: (i) Hamilton and Orrstown management’s financial projections,

including financial projections that were relied upon by the Company’s financial advisor, KBW,

in its financial analyses, all of which are wholly omitted from the Registration Statement; (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by KBW; (iii) the background process leading to the Proposed Transaction; and (iv)

Company insiders’ potential conflicts of interest. Accordingly, Hamilton stockholders are being

asked to make a voting decision in connection with the Proposed Transaction without all material

information at their disposal.

Material Omissions Concerning Hamilton and Orrstown Management’s Financial
Projections
       44.       The Registration Statement is materially deficient because it fails to disclose

material information relating to Hamilton and Orrstown management’s best estimates of the

Company’s and Orrstown’s respective intrinsic value and prospects going forward, as well as

estimates regarding the pro forma financial effects of the merger on Orrstown.

       45.       The Registration Statement fails to disclose any of Hamilton or Orrstown

management’s financial projections that were provided to and relied upon by the Company’s

financial advisor KBW in connection with its financial analyses.

       46.       For example, the Registration Statement sets forth:

             KBW’s consideration of financial information and other factors that it
       deemed appropriate under the circumstances or relevant to its analyses included,
       among others, the following:
                                                ***


                financial and operating forecasts and projections of Hamilton Bancorp that
                 were prepared by, and provided to KBW and discussed with KBW by,
                 Hamilton Bancorp management and that were used and relied upon by
                 KBW at the direction of such management and with the consent of the
                 Hamilton Bancorp board;
                                                 14
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 15 of 24




                financial and operating forecasts and projections of Orrstown Financial
                 Services that were prepared by, and provided to KBW and discussed with
                 KBW by, Orrstown Financial Services management and used and relied
                 upon by KBW based on such discussions, at the direction of Hamilton
                 Bancorp management and with the consent of the Hamilton Bancorp board


                                                 ***


                estimates regarding certain pro forma financial effects of the merger on
                 Orrstown Financial Services (including, without limitation, the cost
                 savings and related expenses expected to result or be derived from the
                 merger) that were prepared by, and provided to and discussed with KBW
                 by, the management of Orrstown Financial Services, and used and relied
                 upon by KBW based on such discussions, at the direction of Hamilton
                 Bancorp management and with the consent of the Hamilton Bancorp
                 board.

Id.at 41-42.
       47.       Yet, the Registration Statement wholly omits the financial and operating forecasts

and projections of Hamilton and Orrstown, prepared by the respective companies’ management,

as well as Orrstown management’s estimates regarding certain pro forma financial effects of the

merger on Orrstown – each of which were used and relied upon by KBW at the direction of

Hamilton management and with the consent of the Board.

       48.       Without this information, Hamilton stockholders are unable to evaluate the

Merger Consideration, Hamilton’s financial future as a standalone entity, the accuracy of KBW’s

financial analyses, or make an informed decision whether the Proposed Transaction maximizes

stockholder value and serves their interests.

       49.       The omission of this information renders the statements in the “Opinion of

Hamilton Bancorp’s Financial Advisor” section of the Registration Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning KBW’s Financial Analyses
                                                 15
        Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 16 of 24



       50.    The Registration Statement describes KBW’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of KBW’s

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Hamilton’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on KBW’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to Hamilton’s stockholders.

       51.    With respect to KBW’s Hamilton Bancorp Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) estimated excess cash flows that Hamilton could

generate over the period from June 30, 2019 through December 31, 2023 as a stand-alone

company; (ii) the definition of how the excess cash flows were calculated; (iii) Hamilton’s

estimated 2024 net income; (iv) Hamilton’s estimated tangible book value as of December 31,

2023; (v) quantification of the inputs and assumptions underlying the discount rate range of

13.0% to 17.0%; and (vi) the perpetuity growth rates for Hamilton implied by the analysis.

       52.    With respect to KBW’s Orrstown Financial Services Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (i) estimated excess cash flows that

Orrstown could generate over the period from June 30, 2019 through December 31, 2023 as a

stand-alone company; (ii) the definition of how the excess cash flows were calculated; (iii)

Orrstown’s estimated 2024 net income; (iv) quantification of the inputs and assumptions

underlying the discount rate range of 11.0% to 15.0%; and (v) the perpetuity growth rates for

Orrstown implied by the analysis.




                                               16
            Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 17 of 24



       53.      With respect to KBW’s Hamilton Bancorp Selected Companies Analysis,

Orrstown Financial Services Selected Companies Analysis and Selected Transactions Analysis,

the Registration Statement fails to disclose the individual multiples and financial metrics for each

of the selected companies and transactions analyzed by KBW in the analyses as well as

Hamilton’s and Orrstown’s 2018 and 2019 earnings per share (“EPS”) estimates utilized by

KBW in the selected companies analyses.

       54.      With respect to KBW’s Forecasted Pro Forma Financial Impact Analysis, the

Proxy Statement fails to disclose: (i) the growth rates for Orrstown and Hamilton provided by

Orrstown; (ii) the financial and operating forecasts and projections of Orrstown and Hamilton

provided by Orrstown; (iii) the pro forma assumptions provided by Orrstown, including, among

other things, the cost savings and related expenses expected to result from the merger and certain

accounting adjustments and restructuring charges assumed with respect thereto; and (iv) the

specific EPS and tangible book value per share accretion and dilution figures resulting from the

analysis.

       55.      When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       56.      The omission of this information renders the statements in the “Opinion of

Hamilton Bancorp’s Financial Advisor” section of the Registration Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       57.      The Registration Statement omits material information relating to the sale process

leading up to the Proposed Transaction.


                                                17
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 18 of 24



       58.     In connection with the sale process, the Registration Statement sets forth:

       Beginning in May 2018, KBW contacted the 11 potential merger partners
       approved by the Hamilton Bancorp board of directors and a virtual data room
       containing the Confidential Memorandum and additional information about
       Hamilton Bancorp was opened at such time to those parties who entered into
       a non-disclosure agreement and expressed an interest in receiving additional
       information regarding a transaction with Hamilton Bancorp. . . .

       In addition to the 11 parties solicited by KBW . . . the Hamilton Bancorp board
       approved KBW providing [an additional] party with a non-disclosure agreement
       and providing it with access to the virtual data room.

                                                ***

       Of the 12 institutions which had been contacted by, or which had contacted,
       KBW, eight requested the Confidential Memorandum and were granted access to
       the virtual data room . . .

Id.at 34. The Registration Statement fails, however, to expressly indicate whether the NDAs

Hamilton entered into with each of the eight institutions that requested the Confidential

Memorandum are still in effect and/or contain DADW standstill provisions that are presently

precluding these parties from making a topping bid for the Company.

       59.     The disclosure of the existence and terms of any NDAs Hamilton entered into

with any other party is crucial to Hamilton stockholders being fully informed of whether their

fiduciaries have put in place restrictive devices to foreclose a topping bid for the Company.

       60.     The omission of this information renders the statements in the “Background of the

Merger” section of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Potential Conflicts of Interest of Company Insiders

       61.     The Registration Statement fails to disclose material information concerning

potential conflicts of interest faced by the Hamilton insiders.



                                                 18
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 19 of 24



        62.     For example, according to the Registration Statement, “[p]rior to and from time to

time since the execution of the merger agreement, Orrstown Financial Services has engaged, and

it expects to continue to engage, in discussions with certain executive officers of Hamilton

Bancorp about potential roles with the combined company after consummation of the merger.”

Id. at 57. Indeed, at its October 23, 2018 Board meeting, the Board “reviewed and discussed the

employment agreement by and among Ellen Fish, Hamilton Bancorp’s Executive Vice President,

under which Ms. Fish will join Orrstown Bank as Executive Vice President and Senior Lender

effective upon consummation of the merger agreement.”           Id. at 36-37.   The Registration

Statement further sets forth that, “following the effective time of the merger, one director of

Hamilton Bancorp (as mutually agreed by Orrstown Financial Services and Hamilton Bancorp)

will be appointed to the board of directors of each of Orrstown Financial Services and Orrstown

Bank.” Id. at 57. Additionally, Orrstown will establish a Baltimore Regional Advisory Board

and add the current Hamilton directors that are not chosen to join the Orrstown board of

directors. Id. at 39.

        63.     However, the Registration Statement fails to disclose whether any other Hamilton

executives, in addition to Fish, have secured positions with the combined company as well as the

details of all employment-related discussions and negotiations that occurred between Orrstown

and Hamilton executive officers and directors, including who participated in all such

communications, when they occurred and their content. The Registration Statement further fails

to disclose whether any of Orrstown’s prior proposals or indications of interest mentioned

management retention or board membership in the combined company.

        64.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for


                                                19
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 20 of 24



stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       65.      The omission of this information renders the statements in the “Background of the

Merger” and “Interests of Hamilton Bancorp Directors and Executive Officers in the Merger”

sections of the Registration Statement false and/or materially misleading in contravention of the

Exchange Act.

       66.      The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff will be unable to make a fully-informed voting decision in

connection with the Proposed Transaction and are thus threatened with irreparable harm

warranting the injunctive relief sought herein.

                                      CLAIMS FOR RELIEF

                                               COUNT I

  Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act And
                       SEC Rule 14a-9 Promulgated Thereunder

       67.      Plaintiff repeats all previous allegations as if set forth in full.

       68.      During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

       69.      By virtue of their positions within the Company, the defendants were aware of
                                                   20
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 21 of 24



this information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants. The

Registration Statement misrepresented and/or omitted material facts, including material

information about the actual intrinsic standalone value of each of the Company and Orrstown,

the valuation analyses prepared by KBW in connection with the rendering of its fairness opinion,

the background process leading to the Proposed Transaction; and Hamilton insiders’ potential

conflicts of interest. The defendants were at least negligent in filing the Registration Statement

with these materially false and misleading statements.

       70.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder would consider them important in deciding how to

vote on the Proposed Transaction. In addition, a reasonable investor would view a full and

accurate disclosure as significantly altering the “total mix” of information made available in the

Registration Statement and in other information reasonably available to stockholders.

       71.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       72.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate. Therefore,

injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                        Claims Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act

       73.     Plaintiff repeats all previous allegations as if set forth in full.

       74.     The Individual Defendants acted as controlling persons of Hamilton within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
                                                  21
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 22 of 24



officers or directors of Hamilton and participation in or awareness of the Company’s operations

or intimate knowledge of the statements contained in the Registration Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       75.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       76.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same.        The Registration Statement at issue

contains the unanimous recommendation of each of the Individual Defendants to approve the

Proposed Transaction. They were, thus, directly involved in the making of this document.

       77.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving

the Proposed Transaction. The Registration Statement purports to describe the various issues

and information that they reviewed and considered — descriptions which had input from the

Individual Defendants.

       78.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                22
           Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 23 of 24



       79.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Hamilton, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate

the material information identified above to Hamilton stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.




                                                 23
         Case 1:19-cv-00688-DKC Document 1 Filed 03/05/19 Page 24 of 24



Dated: March 5, 2019                    LEVI & KORSINSKY LLP

                                        /s/ Donald J. Enright
                                        Donald J. Enright (Bar No. 13551)
                                        1101 30th Street, N.W., Suite 115
                                        Washington, DC 20007
                                        T: (202) 524-4290
                                        F: (202) 333-2121
OF COUNSEL:                             Email: denright@zlk.com

WEISSLAW LLP                            Attorneys for Plaintiff
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

Attorneys for Plaintiff




                                       24
